Title: From George Washington to Brigadier General Jedediah Huntington, 16 April 1780
From: Washington, George
To: Huntington, Jedediah


          
            
              Dr Sir
              Hd Qrs Morris Town April 16th 1780
            
            I have just recd your favor of this date—I have not had any advice from the Commanding Officer at Paramus of the matter which it communicates, & therefore must request you to give me the best intelligence you can get From that quarter—If you have any Militia horse with you they may be serviceable, while the enemy are out, & enable you the better to give me an account of their movements—You will of course be on your Guard. I am &ca
            
              G.W.
            
          
          
          
            It will be well to employ your horse on your left flank, which will be a security both to you & us, especially if the Enemy shd be out in force & intend a flying party for this place.
          
        